DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 17 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a display device comprising: a display panel comprising pads arranged along a first direction; a first and a second connection circuit board electrically connected to the first and second pads; wherein the first connection circuit board comprises: first output pads electrically connected to the first pads, located at a first end; and at least two first protrusion parts spaced along the first direction and defining at least two free ends protruding away from the first end in a second direction crossing the first direction, the at least two free ends comprising first input pads to be electrically connected to a main circuit board, and wherein the second connection circuit board comprises: second output pads electrically connected to the second pads; and at least one second protrusion part protruding in the second direction, and located between the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel, the at least one second protrusion part comprising second input pads to be electrically connected to the main circuit board between the first input pads of the at least two free ends.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being: a display device comprising: a display panel comprising first pads and second pads; a first connection circuit board electrically connected to the first pads; and a second connection circuit board electrically connected to the second pads, wherein the first connection circuit board comprises: first connection part being located at a first end of the first connection circuit board; and a first pattern part defining at least two first protrusion parts that are spaced apart along a first direction, the at least two first protrusion parts defining at least two free ends protruding away from the first end along a second direction crossing the first direction, the at least two free ends comprising first input pads to be electrically connected to a main circuit board, wherein the second connection circuit board comprises: a second connection part electrically connected to the second pads; and a second pattern part protruding along the second direction, and defining at least one second protrusion part that does not overlap with the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel, the at least one second protrusion part comprising second input pads to be electrically connected to the main circuit board between the first input pads of the at least two free ends, wherein the first protrusion parts have a symmetrical shape relative to a first reference line extending through a center of the first connection circuit board in a direction perpendicular to the first direction, and wherein the second protrusion part has a symmetrical shape relative to a second reference line extending through a center of the second connection circuit board in a direction perpendicular to the first direction.
One close prior art Oh (US 2018/0068992 A1) teaches of a display device comprising: a display panel comprising first pads arranged along a first direction, and second pads spaced apart from the first pads; a first connection circuit board electrically connected to the first pads; and a second connection circuit board electrically connected to the second pads, wherein the first connection circuit board comprises: first output pads electrically connected to the first pads, the first output pads being located at a first end of the first connection circuit board; and wherein the second connection circuit board comprises: second output pads electrically connected to the second pads; however Oh does not teach at least two first protrusion parts spaced along the first direction and defining at least two free ends protruding away from the first end of the first connection circuit board in a second direction crossing the first direction, the at least two free ends comprising first input pads to be electrically connected to a main circuit board and at least one second protrusion part protruding in the second direction, and located between the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel, the at least one second protrusion part comprising second input pads to be electrically connected to the main circuit board between the first input pads of the at least two free ends.
Another close prior art Oh (US 2018/0069067 A1) teaches of a display device comprising: a display panel; a first connection circuit board electrically connected to the first pads; and a second connection circuit board electrically connected to the second pads, wherein the first connection circuit board comprises: first output pads electrically connected to the first pads, the first output pads being located at a first end of the first connection circuit board; and at least two first protrusion parts spaced along the first direction, and wherein the second connection circuit board comprises: second output pads electrically connected to the second pads; and at least one second protrusion part protruding in the second direction; however Oh does not teach a display panel comprising first pads arranged along a first direction, and second pads spaced apart from the first pads; defining at least two free ends protruding away from the first end of the first connection circuit board in a second direction crossing the first direction, the at least two free ends comprising first input pads to be electrically connected to a main circuit board and located between the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel, the at least one second protrusion part comprising second input pads to be electrically connected to the main circuit board between the first input pads of the at least two free ends.
Therefore claims 1, 2 and 4 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896